Tolman, J.
This is a will contest waged upon the grounds of mental incompetency and undue influence. After a full hearing on the merits, a judgment denying any relief and dismissing the petition with prejudice was entered, from which the contestants have appealed.
The questions raised here are of fact only, and after a patient study of the record we are convinced that the evidence does not preponderate against the findings of the trial court. A full statement of the evidence offered on each side would be wearisome, unduly extending the printed reports, and entirely profitless, as we see it. Anything less might be misleading. We are content, therefore, to simply apply our long followed and familiar rule requiring affirmance in such cases.
The judgment appealed from is affirmed.
Main, C. J., Holcomb, Mackintosh, and Parker, JJ., concur.